DETAILED ACTION
This Office action is in response to the amendment filed 12/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-10, 12-19 and 21-22 are pending.
Claims 11 and 20 are cancelled.
Claims 21-22 are newly added. 
Claim Interpretation
In regards to claims 13-20 which depend upon claim 12, Examiner notes that numerous dependent claims recite contingent limitations. Applicant is reminded that the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition precedents are not met.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to statutory categories in that claims 1-10 are directed to a memory system, claims 12-19 are directed to a method, and claims 21-22 are directed to a memory system. When viewed as a whole, the eligibility of the claims are not self-evident.
Claim 1 is not eligible subject matter under 35 U.S.C. 101.
 “responsive to a read command directed to a first non-volatile memory die among the plurality of non-volatile memory dies being issued, predict a temperature of the first non-volatile memory die based on the history of the commands,” “apply a voltage to the first non-volatile memory die to read target data of the read command based on the predicted temperature” which is grouped in the abstract idea of mathematical concepts, since the “predicting” step and applying the result of the predicted temperature in the above limitations are mathematical processes that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. The instant specification discusses that a temperature of a die at any time may be predicted by preparing a model that combines the temperature characteristics of the NAND die for each command, wherein the model is a function illustrated by graph c2 of Fig. 5 (see Paragraph [0044] and [0046]-[0047]). 
This judicial exception is not integrated into a practical application because the remaining limitations “a non-volatile memory including a plurality of non-volatile memory dies”; “a controller configured to control the non-volatile memory, wherein the controller is configured to: manage a history of commands issued to the non- volatile memory for each of the plurality of non-volatile memory dies, the history of commands including a plurality of commands issued over time” and “wherein the history of the commands includes an address of a target of the command, an issuance time of the command, and a type of command” do not add meaningful limitations to the abstract idea since they are merely insignificant extra-solution activities that are tangential to the judicial exception. A generic controller of a generic non-volatile memory including a plurality of dies performs the managing operation, and the managing is insignificant extra-solution activity, as it amounts to necessary data gathering and output that is used to aid in the subsequent predicting step (see MPEP 2106.05(g), Section 3). For example, having the address of a target, the issuance time and type of command to be used in managing the history of commands merely uses a particular characteristics as a tool that is tangential to performing 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recite well-understood, routine and conventional activities. The limitations “a non-volatile memory including a plurality of non-volatile memory dies”; “a controller configured to control the non-volatile memory, wherein the controller is configured to: manage a history of commands issued to the non- volatile memory for each of the plurality of non-volatile memory dies the history of commands including a plurality of commands issued over time” and “wherein the history of the commands includes an address of a target of the command, an issuance time of the command, and a type of command”  generally recites the computer functions of receiving and/or transmitting data over a network and storing/retrieving information in memory. The courts have recognized the computer functions of receiving or transmitting data over a network, and storing and retrieving information in memory as well-understood, routine and conventional functions as the above limitations are claimed in a merely generic manner or as extra solution activity (see MPEP 2106.05(d), Section II). Therefore claim 1 is not eligible subject matter under 35 U.S.C. 101. 
Claim 2 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 2, the claim recites “the memory system according to claim 1,” thus, is directed to a judicial exception for the same reasons as claim 1 as discussed supra. 
Claim 2 further recites “wherein the controller is further configured to adjust a voltage to be applied to the first non-volatile memory die to read the target data based on a difference value between a temperature of the first non-volatile memory die when a write command for writing the target data has been issued and a temperature of the first non-volatile memory die predicted when the read command is issued” which is grouped in the abstract idea of mathematical processes, since the “adjusting” of a voltage value based on a difference between difference between the two values and then further adjusting a voltage value based upon that are mental steps of a mathematical nature that could reasonably be formed by a person either in the mind or using a pen/paper.  
There are no remaining limitations that would integrate the judicial exception into a practical application.
Claim 3 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 3, the claim recites “the memory system according to claim 2,” thus, is directed to a judicial exception for the same reasons as claim 2 as discussed supra. 
Claim 3 further recites “wherein the controller includes a temperature prediction model that combines temperature characteristics of the plurality of non-volatile memory dies for each command to predict temperatures of the plurality of non-volatile memory dies from the history of the commands,” which is grouped in the abstract idea of mathematical processes, since the applying the result of the predicted temperature in the above limitations are mathematical calculation/relationship that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. The instant specification discusses that a temperature of a die at any time may be predicted by preparing a temperature prediction model that combines the temperature characteristics of the NAND die for each command, wherein the model is a function/relationship illustrated by graph c2 of Fig. 5 (see Paragraph [0044] and [0046]-[0047]). 
There are no remaining limitations that would integrate the judicial exception into a practical application.
Claim 4 is not eligible subject matter under 35 U.S.C. 101.

Claim 4 further recites “wherein when the difference value is smaller than a first value, the hard-decision decoder is configured to perform the hard-decision decoding, and when the hard- decision decoding fails, the soft-decision decoder is configured to perform the soft-decision decoding, and when the difference value is equal to or larger than the first value, the soft-decision decoder is configured to directly perform the soft-decision decoding without performing the hard-decision decoding by the hard-decision decoder,” which is grouped in the abstract idea of mental processes, since the above limitation is a mathematical process that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. In other words, the above limitation encompasses a user comparing the difference value to a first value, and determining a mode of decoding to be performed based the comparing, which are mental steps of a mathematical nature that could reasonable by performed by a person in his or her mind.  
The judicial exceptions are not integrated into a practical application because the remaining limitations of “the controller includes a hard-decision decoder configured to perform a hard-decision decoding of data read from the non-volatile memory and a soft-decision decoder configured to perform a soft-decision decoding of the read data,” do not add meaningful limitations to the abstract idea since they are merely insignificant extra-solution activities that are tangential to the judicial exception. The controller is a generic computer component that includes a generic soft-decision decoder and a generic hard-decision decoder that perform insignificant extra-solution activities of hard decision decoding and soft-decision decoding, respectively, that are tangential to the judicial exceptions. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because the remaining limitations do not impose any meaningful limits on practicing the abstract idea. 
the controller includes a hard-decision decoder configured to perform a hard-decision decoding of data read from the non-volatile memory and a soft-decision decoder configured to perform a soft-decision decoding of the read data,” is a well-understood, routine, and conventional activity, as recognized by the prior art Barndt et al. (US 2012/0240007 A1), Losh et al. (US 2015/0012794 A1), and Lee (US 2019/0068222 A1). Barndt et al. teaches hard decoders 13 and soft decoders 14 integrated within a memory controller [0027], wherein a hard-decision LDPC decoder is used for decoding during read operations using hard decisions [0015] and soft-decision LDPC decoder being used for decoding during read operations using soft decisions [0028]. Losh et al. teaches non-volatile memory controller Fig. 2, 124 comprising a secondary ECC module that uses a hard-decision decoder to decode [0128] as well as a soft-decision module 402 that uses a soft-decision decoder [0127]. Lee teaches a controller with hard decision coders 231, 233 and soft-decision coders 235, 237 to perform hard-decision coding [0038] and soft decision coding [0044], respectively. Thus, it can be seen that applying using a hard-decoder to perform hard decision decoding and a soft decoder to perform soft-decision decoding in the claims is a well-understood, routine and conventional activity.
Therefore, claim 4 is not eligible subject matter under 35 U.S.C. 101. 
Claim 5 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 5, the claim recites “the memory system according to claim 1,” thus, is directed to a judicial exception for the same reasons as claim 1 as discussed supra. 
Claim 5 further recites “wherein the controller is further configured to: when a write command directed to a second non-volatile memory die among the plurality of non-volatile memory dies is issued, predict a temperature of the second non-volatile memory die based on the history of the commands” which is grouped in the abstract idea of mathematical concepts,  In regards to the limitation “when the predicted temperature is outside of a first range, change a write destination of target data of the write command from the second non-volatile memory die to a third non-volatile memory die, different from the second non-volatile memory die, among the plurality of non-volatile memory dies,” is grouped in the abstract idea of mental processes, since the above limitation is a mathematical process that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. In other words, the above limitation encompasses a user comparing the predicted temperature to a range of temperatures, and setting a write destination based the comparing, which are mental steps of a mathematical nature that could reasonable by performed by a person in his or her mind.  
There are no remaining limitations that would integrate the judicial exception into a practical application.
Claim 6 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 6, the claim recites “the memory system according to claim 1,” thus, is directed to a judicial exception for the same reasons as claim 1 as discussed supra. 
Regarding claim 6, claim 6 recite(s) “wherein the controller is further configured to: when a write command directed to a second non-volatile memory die among the plurality of non-volatile memory dies is issued, predict a temperature of the second non-volatile memory die based on the history of the commands” and “adjust a number of operations to the second non- volatile memory die per unit time based on the predicted temperature” which is grouped in the abstract idea of mathematical concepts, since the “predicting” step and applying the result of the predicted temperature through the “adjusting” step in the above limitations are mathematical processes that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. The instant specification discusses that a 
There are no remaining limitations that would integrate the judicial exception into a practical application.
Claim 7 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 7, the claim recites “the memory system according to claim 6,” thus, is directed to a judicial exception for the same reasons as claim 6 as discussed supra. 
Regarding claim 7, claim 7 recite(s) “wherein the controller is further configured to adjust the number of operations to the second non-volatile memory die per unit time lower as the predicted temperature of the second non- volatile memory increases,” which is grouped in the abstract idea of mathematical concepts/relationships, since applying the result of the predicted temperature through the adjusting in the above limitations are mathematical processes/relationships that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. The instant specification discusses that a temperature of a die at any time may be predicted by preparing a model that combines the temperature characteristics of the NAND die for each command, wherein the model is a function illustrated by graph c2 of Fig. 5 (see Paragraph [0044] and [0046]-[0047]). The adjust the number of operations to the second non-volatile memory die per unit time that is to occur as the predicted temperature increases is insignificant extra-solution activity as it recite an insignificant application, in other words, constitute merely applying the judicial exception (see MPEP 2106.05(g), Section 3). 
There are no remaining limitations that would integrate the judicial exception into a practical application.
Claim 8 is not eligible subject matter under 35 U.S.C. 101.

Regarding claim 8, claim 8 recite(s) “when a command directed to a second non-volatile memory die among the plurality of non-volatile memory dies is issued, predict a temperature of the second non-volatile memory die based on the history of the commands” and “when the predicted temperature is outside of the allowable temperature range, prevent the issuance of the command to the second non-volatile memory die, or lower a frequency of issuing the command to the second non-volatile memory die,” which is grouped in the abstract idea of mathematical concepts, since the “predicting” step and applying the result of the predicted temperature through the preventing or lowering in the above limitations are mathematical processes that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. The instant specification discusses that a temperature of a die at any time may be predicted by preparing a model that combines the temperature characteristics of the NAND die for each command, wherein the model is a function illustrated by graph c2 of Fig. 5 (see Paragraph [0044] and [0046]-[0047]). 
 This judicial exception is not integrated into a practical application because the remaining limitations “wherein the controller is further configured to: manage an allowable temperature range of the plurality of non-volatile memory dies” do not add meaningful limitations to the abstract idea since they are merely insignificant extra-solution activities that are tangential to the judicial exception. A generic controller performs the managing operation, and the managing is insignificant extra-solution activity, as it amounts to necessary data gathering and output that is used to aid in the subsequent preventing/lowering step (see MPEP 2106.05(g), Section 3). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because the remaining limitations do not impose any meaningful limits on practicing the abstract idea. 
wherein the controller is further configured to: manage an allowable temperature range of the plurality of non-volatile memory dies” generally recites the computer functions of storing/retrieving information, which is the allowable temperature range, in memory. The courts have recognized the computer function storing and retrieving information in memory as well-understood, routine and conventional functions as the above limitations are claimed in a merely generic manner or as extra solution activity (see MPEP 2106.05(d), Section II).
Claim 9 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 9, the claim recites “the memory system according to claim 1,” thus, is directed to a judicial exception for the same reasons as claim 1 as discussed supra. 
Claim 9 further recites “wherein the controller includes a temperature prediction model based on temperature characteristics of the plurality of non- volatile memory dies for each command to predict temperatures of the plurality of non-volatile memory dies from the history of the commands,” which is grouped in the abstract idea of mathematical processes, since the applying the result of the predicted temperature in the above limitations are mathematical calculation/relationship that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. The instant specification discusses that a temperature of a die at any time may be predicted by preparing a temperature prediction model that combines the temperature characteristics of the NAND die for each command, wherein the model is a function/relationship illustrated by graph c2 of Fig. 5 (see Paragraph [0044] and [0046]-[0047]). 
There are no remaining limitations that would integrate the judicial exception into a practical application.
Claim 10 is not eligible subject matter under 35 U.S.C. 101.

The claim further recites “wherein the memory system is a solid state drive,” and these remaining limitations do not add meaningful limitations to the abstract ideas since they are merely insignificant extra-solution activities that are tangential to the judicial exceptions. For example, having a memory system selected from a solid state drive to be used in performing the abstract ideas merely uses a particular type of memory as a tool to perform an abstract idea. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a judicial exception because the remaining limitations do not impose any meaningful limits on practicing the abstract ideas.
Claim 12 recites subject matter substantially similar to that of claim 1, therefore, claims 12 is not eligible subject matter under 35 U.S.C. 101 under the same analysis and reasoning as claim 1, as outlined above.
Claim 13 is not eligible subject matter under 35 U.S.C. 101 under the same analysis and reasoning as claim 2, as outlined above.
Claim 14 is not eligible subject matter under 35 U.S.C. 101 under the same analysis and reasoning as claim 5, as outlined above.
Claim 15 is not eligible subject matter under 35 U.S.C. 101 under the same analysis and reasoning as claim 6, as outlined above.
Claim 16 is not eligible subject matter under 35 U.S.C. 101 under the same analysis and reasoning as claim 7, as outlined above.
Claim 17 is not eligible subject matter under 35 U.S.C. 101 under the same analysis and reasoning as claim 8, as outlined above.
Claim 18 
Claim 19 is not eligible subject matter under 35 U.S.C. 101 under the same analysis and reasoning as claim 10, as outlined above.
Claim 21 is not eligible subject matter under 35 U.S.C. 101.
Regarding claim 21, claim 21 recite(s) “responsive to a read command directed to a first non-volatile memory die among the plurality of non-volatile memory dies being issued, predict a temperature of the first non-volatile memory die based on the history of the commands,” “apply a voltage to the first non-volatile memory die to read target data of the read command based on the predicted temperature” which is grouped in the abstract idea of mathematical concepts, since the “predicting” step and applying the result of the predicted temperature in the above limitations are mathematical processes that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. The instant specification discusses that a temperature of a die at any time may be predicted by preparing a model that combines the temperature characteristics of the NAND die for each command, wherein the model is a function illustrated by graph c2 of Fig. 5 (see Paragraph [0044] and [0046]-[0047]). The claim further recites “when a write command directed to a second non-volatile memory die among the plurality of non-volatile memory dies is issued, predict a temperature of the second non-volatile memory die based on the history of the commands” which is also grouped in the abstract idea of mathematical concepts the predicting step in the above limitation is a mathematical process that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. In regards to the limitation “when the predicted temperature is outside of a first range, change a write destination of target data of the write command from the second non-volatile memory die to a third non-volatile memory die, different from the second non-volatile memory die, among the plurality of non-volatile memory dies,” is grouped in the abstract idea of mental processes of a mathematical nature, since the above limitation is a mathematical process that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a 
This judicial exception is not integrated into a practical application because the remaining limitations “a non-volatile memory including a plurality of non-volatile memory dies”; “a controller configured to control the non-volatile memory, wherein the controller is configured to: manage a history of commands issued to the non- volatile memory for each of the plurality of non-volatile memory dies” do not add meaningful limitations to the abstract idea since they are merely insignificant extra-solution activities that are tangential to the judicial exception. A generic controller of a generic non-volatile memory including a plurality of dies performs the managing operation, and the managing is insignificant extra-solution activity, as it amounts to necessary data gathering and output that is used to aid in the subsequent predicting step (see MPEP 2106.05(g), Section 3). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because the remaining limitations do not impose any meaningful limits on practicing the abstract idea. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recite well-understood, routine and conventional activities. The limitations “a non-volatile memory including a plurality of non-volatile memory dies”; “a controller configured to control the non-volatile memory, wherein the controller is configured to: manage a history of commands issued to the non- volatile memory for each of the plurality of non-volatile memory dies” and generally recites the computer functions of receiving and/or transmitting data over a network and storing/retrieving information in memory. The courts have recognized the computer functions of receiving or transmitting data over a network, and storing and retrieving information in memory as well-understood, routine and conventional functions as the above limitations are claimed in a merely generic manner or 
Claim 22 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 22, the claim recites “the memory system according to claim 1,” thus, is directed to a judicial exception for the same reasons as claim 1 as discussed supra.
Claim 22 further recites “wherein each of the plurality of commands includes a value indicating a degree of temperature change of the first non- volatile memory die for a command type,” which is grouped in the abstract idea of a mental process of a mathematical nature, since including a value indicating a degree of temperature change for a command type in the above limitations are mathematical calculation/relationship that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. The instant specification discusses that a degree of temperature change is a difference in values that is calculated between a temperature of the NAND die when writing data and a temperature when reading data Paragraph [0019], [0059].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable by Wu et al. (US 2019/0043566) hereinafter Wu et al. in view of Kawano et al. (US 2014/0365727 A1) hereinafter Kawano et al.
Regarding claim 1, Wu et al. teaches a memory system comprising: 
a non-volatile memory including a plurality of non-volatile memory dies (“bitcell array” 105 is disposed on four semiconductor dies, D0-D3, Paragraph [0050], wherein the array can be of non-volatile bitcells such as NAND Paragraph [0047]); and 
a controller configured to control the non-volatile memory (“memory controller” 107 is configured to control memory read/write directed to the bitcell array 105 Paragraph [0047]), wherein the controller is configured to:
manage a history of commands issued to the non-volatile memory for each of the plurality of non-volatile memory dies, the history of commands including a plurality of commands issued over time (a “data stamp table” such as the one shown in Fig. 3 keeps track of metadata, for example, a write clock value to indicate when a write operation has occurred Paragraph [0050], [0054]. It is noted that while the depicted data stamp table has an entry for each superblock, the granularities of the entries can be increased so that table can instead have an entry for each die, plane, block, etc. depending on the particular application Paragraph [0053]); 
responsive to a read command directed to a first non-volatile memory die among the plurality of non-volatile memory dies being issued, predict a temperature of the first non-volatile memory die based on the history of the commands (In response to a read request, write temperature data from the data stamp table is retrieved, Paragraph [0078] and a look-up table in which MRR adjustment factors can be looked up as a function of at least a stored “temperature value of the prior write operation” and a “determined temperature value for a subsequent read operation” Paragraph [0070]. Also see Steps 204-220 of Fig. 10), wherein the history of commands includes a target of the command (the table of Fig. 3 shows a “Superblock” field which indicates a memory location (superblock S0 to Sn) to which the command has been issued Paragraph [0058]), an issuance time of the command (the table of Fig. 3 shows a “Write Timestamp” field which indicates a write clock value when the data was written to the block/superblock Paragraph [0055] as well as a “Read Timestamp” field which stores the read clock value when data was read from the block/superblock Paragraph [0060]), and a type of command (the table of Fig. 3 populates the respective write fields (“Write Temperature” and “Write Timestamp”) or the respective read fields (“Read Temperature” and “Read Timestamp” based on the type of operation performed on the block/superblock. For example, in regards to superblock S0, the table of Fig. 3 shows that the read operation directed to superblock S0 occurs 87000 seconds (687000-60000) in this example after the data was initially written to the superblock S0 Paragraph [0060]); and 
apply a voltage to the first non-volatile memory die to read target data of the read command based on the predicted temperature (each look-up table entry defines one or more adjustment factors “to be applied to adjust read reference voltages in performing a read operation on storage elements of the bitcell array 105” Paragraph [0070] to adjust for any cross temperature errors every time before a read is performed Paragraph [0078]. Also see Steps 224 and 228 of Fig. 10).  
While Wu et al. teaches the target of the command by teaching the superblock to which the command is directed, Wu et al. does not appear to explicitly teach an address of the target of the command. However, Kawano et al. teaches the history of commands includes an address of a target of the command (the history table 105 shows, in addition to command type and time, every command received from host 2 also includes “the address to which access is requested (denoted as “ADDRESS” in Fig. 3)” Paragraph [0038]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of WK before them, to modify the teachings of Wu et al. to include the teachings of Kawano et al. since both WK teach read/write processing. Therefore it is applying a known technique (the history of the command includes the address to which the access is requested [0038] of Kawano et al.) to a known device (adjusting a read voltage based on at least a write temperature value [0078] of Wu et al.) ready for improvement to yield predictable results (the history of the command includes the address to which the access is requested [0038] of Kawano et al.), KSR, MPEP 2143. 
Regarding claim 2, WK eaches all of the features with respect to claim 1 as outlined above. 
Wu et al. further teaches wherein the controller is further configured to adjust a voltage to be applied to the first non-volatile memory die to read the target data based on a difference value between a temperature of the first non-volatile memory die when a write command for writing the target data has been issued and a temperature of the first non-volatile memory die predicted when the read command is issued (voltage demarcation logic 140 is configured to adjust voltages to be applied in performing the read operation as “a function of a stored temperature value of the prior write operation on the storage element, a determined temperature value of the read operation for the storage element” Paragraph [0070] wherein based on the differential between the programming and read temperatures, either incremental adjustment factor or negative adjustment favor is made [0071]-[0073]).  
Regarding claim 3, WK teaches all of the features with respect to claim 2 as outlined above. 
wherein the controller includes a temperature prediction model that combines temperature characteristics of the plurality of non-volatile memory dies for each command to predict temperatures of the plurality of non-volatile memory dies from the history of the commands (In response to a read request, write temperature data from the data stamp table is retrieved, Paragraph [0078] and a look-up table in which MRR adjustment factors can be looked up as a function (i.e., model) of at least a stored “temperature value of the prior write operation” and a “determined temperature value for a subsequent read operation” Paragraph [0070]. Also see Steps 204-220 of Fig. 10).  
Regarding claim 9, WK teaches all of the features with respect to claim 1 as outlined above. 
Wu et al. further teaches wherein the controller includes a temperature prediction model based on temperature characteristics of the plurality of non- volatile memory dies for each command to predict temperatures of the plurality of non-volatile memory dies from the history of the commands (In response to a read request, write temperature data from the data stamp table is retrieved, Paragraph [0078] and a look-up table in which MRR adjustment factors can be looked up as a function (i.e., model) of at least a stored “temperature value of the prior write operation” and a “determined temperature value for a subsequent read operation” Paragraph [0070]. Also see Steps 204-220 of Fig. 10).  
Regarding claim 10, WK teaches all of the features with respect to claim 1 as outlined above. 
Wu et al. further teaches wherein the memory system is a solid state drive (the non-volatile storage memory component is a “solid state drive” 102 of the storage devices 44 of the system, Paragraph [0047]).  
Claim 12
Claim 13 is rejected under 35 USC 103 for the same reasons as claim 2, as outlined supra. 
Claim 18 is rejected under 35 USC 103 for the same reasons as claim 3, as outlined supra. 
Claim 19 is rejected under 35 USC 103 for the same reasons as claim 10, as outlined supra. 

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over WK in further view of Sugawara et al. (US 2016/0062421 A1) hereinafter Sugawara et al.
Regarding claim 6, WK teaches all of the features with respect to claim 1 as outlined above. 
Wu et al. further teaches when a write command directed to a second non-volatile memory die among the plurality of non-volatile memory dies is issued, predicting a temperature of the second non- volatile memory die based on the history of the commands (write temperature data from the data stamp table is retrieved, Paragraph [0078] and a look-up table in which MRR adjustment factors can be looked up as a function of at least a stored “temperature value of the prior write operation” and a “determined temperature value for a subsequent read operation” Paragraph [0070]. Also see Steps 204-220 of Fig. 10).
Wu et al. does not appear to explicitly teach, however, Sugawara et al. teaches adjusting a number of operations to the second non-volatile memory die per unit time based on the predicted temperature (the controller controls operating performance of the storage device 120 by adjusting the amount of read/write operations performed by the memory device 150 over time (for example, in MB/s) based on the detected current operating temperature compared to a threshold temperature value, Paragraph [0018]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of WKS before them, to modify the teachings of WK to include the teachings of Sugawara et al. since both WKS teach temperature control during read/write processing. Therefore it is applying a known technique (adjusting a number of operations to a die based on a temperature value, Paragraph [0018] of Sugawara et al.) to a known device (adjusting a read voltage based on at least a write temperature value [0078] of Wu et al.) ready for improvement to yield predictable results (a number of operations are adjusted based on the comparison of the current temperature value to threshold temperature [0018] of Sugawara et al.), KSR, MPEP 2143. 
Regarding claim 7, WKS teaches all of the features with respect to claim 6 as outlined above. 
Sugawara et al. further teaches wherein the number of operations to the second non-volatile memory die per unit time are adjusted lower as the predicted temperature of the second non-volatile memory increases (As the current operating temperature exceeds the threshold temperature value (i.e., increases), then the controller may throttle operating performance of the data storage device by reducing the amount of read/write operations in the data storage device 120 to throttle down the operating temperature, Paragraph [0018]).  
Regarding claim 8, WK teaches all of the features with respect to claim 1 as outlined above. 
Wu et al. further teaches when a command directed to a second non-volatile memory die among the plurality of non-volatile memory dies is issued, predicting a temperature of the second non-volatile memory die based on the history of the commands (write temperature data from the data stamp table is retrieved, Paragraph [0078] 
Wu et al. does not appear to explicitly teach, however, Sugawara et al. teaches manage an allowable temperature range of the plurality of non-volatile memory dies (that is less than a “temperature threshold value” Paragraph [0018]); and when the predicted temperature is outside of the allowable temperature range, preventing the issuance of the command to the second non-volatile memory die, or lowering a frequency of issuing the command to the second non- volatile memory die (As the current operating temperature exceeds the threshold temperature value (i.e., exceeds the threshold temperature value), then the controller may throttle operating performance of the data storage device by reducing the amount of read/write operations in the data storage device 120 to throttle down the operating temperature, Paragraph [0018]).  
The disclosures of WK and Sugawara et al., hereinafter WKS, are analogous art to the claimed invention because they are in the same field of endeavor of monitoring characteristics with respect to read/write operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of WKS before them, to modify the teachings of WK to include the teachings of Sugawara et al. since both WKS teach temperature control during read/write processing. Therefore it is applying a known technique (lowering a frequency of issuing commands operations to a die based on a temperature value, Paragraph [0018] of Sugawara et al.) to a known device (adjusting a read voltage based on at least a write temperature value [0078] of Wu et al.) ready for improvement to yield predictable results (the frequency of operations are reduced based on the comparison of the current temperature value exceeding a threshold temperature [0018] of Sugawara et al.), KSR, MPEP 2143. 
Claim 15 is rejected under 35 USC 103 for the same reasons as claim 6, as outlined supra. 
Claim 16 is rejected under 35 USC 103 for the same reasons as claim 7, as outlined supra. 
Claim 17 is rejected under 35 USC 103 for the same reasons as claim 8, as outlined supra. 
Response to Amendment
With respect to applicant's amendment to the title of the invention, objections with respect to the same have been withdrawn.
With respect to applicant's amendment claims 1 and 12 in regards to minor informalities, objections with respect to the same have been withdrawn.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argue that the applying a voltage based on the predicted temperature is not an abstract idea, and furthermore, the applying integrates the claim into a practical application. Applicant’s argument is not persuasive.
In regards to the limitation of “applying a voltage to the first non-volatile memory die…based on the predicted temperature,” the broadest reasonable of applying a voltage with a memory is to associate the voltage with the memory based upon the predicted temperature. Therefore, after predicting a temperature, one could, in his or her mind, be able to use the predicted temperature to associate a voltage level with a memory. Examiner points out, that even if the claim were amended to explicitly recite physically applying a voltage to the memory die, this limitation would be viewed as mere instructions to apply a judicial exception. For example, when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 
In regards to Applicant’s arguments to the rejection of the claims under 35 USC 102 and 103, Applicant’s arguments are persuasive with respect to the address of the target of the command. Examiner notes that while Wu et al. teaches the target of the command by teaching the superblock to which the command is directed, Wu et al. does not appear to explicitly teach an address of the target of the command. Therefore, a new reference Kawano et al. was used to teach that the history of commands includes an address to which access is requested (see Paragraph [0038]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/            Primary Examiner, Art Unit 2139